16-1004-cv
In re Application of Kate O’Keeffe

                                     UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 26th day of May, two thousand sixteen.

PRESENT:             JOSÉ A. CABRANES,
                     CHESTER J. STRAUB,
                     RAYMOND J. LOHIER, JR.,
                                   Circuit Judges.

IN RE APPLICATION OF KATE O’KEEFFE
TO ISSUE A SUBPOENA FOR THE TAKING
OF A DEPOSITION AND THE PRODUCTION
OF DOCUMENTS FOR USE IN A FOREIGN
PROCEEDING


KATE O’KEEFE,

                               Petitioner-Appellee,                 16-1004-cv

                               v.

SHELDON G. ADELSON,

                               Movant-Appellant.


FOR PETITIONER-APPELLEE:                                  Laura Rose Handman, Constance M.
                                                          Pendleton, Davis Wright Tremaine LLP,
                                                          Washington, DC; Eric J. Feder, Davis
                                                          Wright Tremaine LLP, New York, NY.


                                                      1
FOR MOVANT-APPELLANT:                                       Eric R. Breslin, Duane Morris LLP,
                                                            Newark, NJ.

       Appeal from an order of the United States District Court for the Southern District of New
York (Deborah A. Batts, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

        Movant-appellant Sheldon G. Adelson (“Adelson”) appeals from an April 1, 2016 order of
the District Court denying his motion to quash a subpoena served by petitioner-appellee Kate
O’Keeffe (“O’Keeffe”) upon Adelson’s former driver, Kwame Luangisa (“Luangisa”), pursuant to
28 U.S.C. § 1782. We assume the parties’ familiarity with the underlying facts, the procedural history
of the case, and the issues on appeal.

         Adelson has sued O’Keeffe in Hong Kong for defamation. His claim involves an article that
O’Keeffe co-authored for the Wall Street Journal, which described Adelson as “foul-mouthed.”1
O’Keeffe’s defense in that lawsuit depends, in part, on her contention “that the term foul-mouthed
is true in substance and fact.” App. 12 (internal quotation marks omitted). To facilitate that defense,
O’Keeffe seeks to subpoena Luangisa for evidence of Adelson’s use of “foul” language.

        Because O’Keeffe seeks discovery pursuant to § 1782, her application must meet three
statutory requirements: “(1) that the person from whom discovery is sought reside (or be found) in
the district of the district court to which the application is made, (2) that the discovery be for use in
a proceeding before a foreign tribunal, and (3) that the application be made by a foreign or
international tribunal or any interested person.” Application of Esses, 101 F.3d 873, 875 (2d Cir. 1996)
(internal quotation marks omitted). Once these requirements are met, we review a district court’s
decision to grant or deny a § 1782 application—or, as in this case, to grant or deny a motion to
quash a subpoena issued pursuant to such an application—for “abuse of discretion.” Brandi-Dohrn v.
IKB Deutsche Industriebank AG, 673 F.3d 76, 79–80 (2d Cir. 2012). Adelson does not dispute that
O’Keeffe’s application satisfies the statutory requirements of § 1782. Instead, he argues only that the
District Court “abused its discretion” in denying his motion to quash. We reject that argument as
meritless.

        The Supreme Court has provided several factors that a district court should consider in
exercising its discretion under § 1782: (1) whether “the person from whom discovery is sought is a


    1
     See Kate O’Keeffe & Alexandra Berzon, Fired Executive Rankles Casino Business, Wall St. J. (Dec.
5, 2012), http://www.wsj.com/articles/SB10001424127887324784404578142952070044598
(describing Adelson as “a scrappy, foul-mouthed billionaire from working-class Dorchester, Mass.”).

                                                    2
participant in the foreign proceeding”; (2) “the nature of the foreign tribunal, the character of the
proceedings underway abroad, and the receptivity of the foreign government or the court or agency
abroad to U.S. federal-court judicial assistance”; (3) whether the “request conceals an attempt to
circumvent foreign proof-gathering restrictions or other policies of a foreign country or the United
States”; and (4) whether the request is “unduly intrusive or burdensome.” Intel Corp. v. Advanced Micro
Devices, Inc., 542 U.S. 241, 264–65 (2004).

         The District Court carefully considered the four Intel factors, and it acted well within its
discretion in determining that they weighed in favor of denying the motion to quash. First, Luangisa
is not a party to the Hong Kong litigation. Second, Adelson has not offered evidence that Hong
Kong courts are unreceptive to U.S. judicial assistance. Cf. Application of Esses, 101 F.3d 873, 876–77
(2d Cir. 1996) (suggesting the receptivity of Hong Kong courts to U.S. judicial assistance). At most,
Adelson has suggested that O’Keeffe seeks evidence which would not be discoverable in Hong
Kong. But as Adelson acknowledges, our precedents expressly forbid district courts from
considering the discoverability of evidence in a foreign proceeding when ruling on a § 1782
application. See Brandi-Dohrn, 673 F.3d at 81–83. Similarly, the mere fact that the discovery sought
here might not be obtainable under Hong Kong law does not, by itself, suggest that O’Keeffe’s
application is an “attempt to circumvent foreign proof-gathering restrictions.” See Mees v. Buiter, 793
F.3d 291, 303 (2d Cir. 2015). Finally, Adelson does not argue that the subpoena is unduly
burdensome to Luangisa, who has not objected to it.

        We also reject Adelson’s suggestion that it was impermissible or improper for O’Keeffe to
bring her application ex parte. “[I]t is neither uncommon nor improper for district courts to grant
applications made pursuant to § 1782 ex parte.” Gushlak v. Gushlak, 486 F. App’x 215, 217 (2d Cir.
2012) (summary order) (collecting cases).

                                          CONCLUSION

       We have reviewed all of the arguments raised by Adelson on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the order of the District Court.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                   3